12/29/2014                                                                 Envelope Details


  Print this page

  Envelope 3556008
   Case Information
   Location                                     Court Of Criminal Appeals
   Date Filed                                   12/19/2014 05:09:21 PM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                                     Stephen Wohr
   Firm Name                                    The Law Office of Stephen Wohr
   Filed By                                     Stephen Wohr
   Filer Type                                   Not Applicable
   Fees
   Convenience Fee                              $0.00
   Total Court Case Fees                        $0.00
   Total Court Filing Fees                      $0.00
   Total Court Service Fees                     $0.00
   Total Filing & Service Fees                  $0.00
   Total Service Tax Fees                       $0.00
   Total Provider Service Fees                  $0.00
   Total Provider Tax Fees                      $0.00
   Grand Total                                  $0.00
   Payment
   Account Name                                 Stephen Wohr & Associates
   Transaction Amount                           $0.00
   Transaction Response
   Transaction ID                               5864706
   Order #                                      003556008­0

   Petition for Discretionary Review
   Filing Type                   EFile
   Filing Code                   Petition for Discretionary Review
   Filing Description
   Reference Number
   Comments
   Status                        Rejected
   Fees
   Court Fee                     $0.00
   Service Fee                   $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=030905ad­e8ac­4375­ac99­f7ed1176726b   1/2
12/29/2014                                                                 Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
             12/29/2014 The petition for discretionary review does not contain a copy of the court of
   Other     11:04:23   appeals opinion. You have ten days to tender a corrected petition for
             AM         discretionary review.
   Documents
   Lead Document                 Young.DiscRev.pdf                                [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=030905ad­e8ac­4375­ac99­f7ed1176726b   2/2